Exhibit THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the “Agreement”), is entered into as of this 10th day of April, 2009, by and among, SPARKING EVENTS, INC., a publicly-owned Nevada corporation (“SPI”), ADAM GORDOY BORGES DOS SANTO, an individual (the “Shareholder”), APLUS INTERNATIONAL, LTD, a Nevada limited liability company (“APlus”) and the Shareholders of APlus on the signature page hereof (the “APlus Holders”).(SPI, APlus, and the APlus Holders are sometimes hereinafter collectively referred to as the “Parties” and individually as a “Party.”) W I T N E S S E T H WHEREAS, SPI is a publicly-owned Nevada corporation with 9,465,000 shares of common stock, par value $0.001 per share, issued and outstanding (the “SPI Common Stock”) and is quoted on the Over the Counter Bulletin Board under the symbol “SPEV”. WHEREAS, APlus is a Nevada limited liability company, the shares of which (the “APlus Interests”), are owned as of the date hereof by all the APlus Holders on the signature page hereto. WHEREAS, the Parties desire that SPI acquire all of the APlus Interests from the APlus Holders solely in exchange for an aggregate of 5,333,333 newly issued shares of SPI Common Stock (the “Exchange Shares”) pursuant to the terms and conditions set forth in this Agreement. WHEREAS, immediately upon consummation of the Closing (as hereinafter defined), the Exchange Shares will be issued to the APlus Holders on a pro rata basis, in proportion to the ratio that the number of shares of APlus Interests held by such APlus Holder bears to the pro rata portion of APlus Interests held by all the APlus Holders as of the date of the Closing as set forth on Schedule I. WHEREAS,following the Closing, APlus will become a wholly-owned subsidiary of SPI and the Exchange Shares will represent approximately eighty-eight percent (88%) of the total outstanding shares of Common Stock of SPI on a fully-diluted basis. WHEREAS, the Parties intend that the transaction contemplated herein (the “Transaction”) qualify as a reorganization and tax-free exchange under Section 368(a) of the Internal Revenue Code of 1986, as amended. NOW THEREFORE, on the stated premises and for and in consideration of the foregoing recitals which are hereby incorporated by reference, the mutual covenants and agreements hereinafter set forth and the mutual benefits to the Parties to be derived herefrom and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the Parties hereto agree as follows: ARTICLE I PLAN OF EXCHANGE 1.1The Exchange.At the Closing (as hereinafter defined), all of the APlus Interests issued and outstanding immediately prior to the Closing Date shall be exchanged for Five Million Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (5,333,333) shares of SPI Common Stock. From and after the Closing Date, the APlus Holders shall no longer own any membership interests of APlus Interests, and the former APlus Interestsshall represent the pro rata portion of the Exchange Shares issuable in exchange therefor pursuant to this Agreement.Any fractional shares that would result from such exchange will be rounded up to the next highest whole number. 1.2No Dilution.Except as set forth herein, SPI shall neither effect, nor fix any record date with respect to, any stock split, stock dividend, reverse stock split, recapitalization, or similar change in the SPI Common Stock between the date of this Agreement and the Effective Time. 1.3Closing. The closing (“Closing”) of the transactions contemplated by this Agreement shall occur immediately following the execution of this Agreement providing the closing conditions set forth in Articles V and VI have been satisfied or waived (the “Closing Date”). 1.4Closing Events.At the Closing, each of the respective parties hereto shall execute, acknowledge, and deliver (or shall cause to be executed, acknowledged, and delivered) any and all stock certificates, officers’ certificates, opinions, financial statements, schedules, agreements, resolutions, rulings, or other instruments required by this Agreement to be so delivered at or prior to the Closing, and the documents and certificates provided in Sections 5.2, 5.4, 6.2, 6.4 and 6.5, together with such other items as may be reasonably requested by the parties hereto and their respective legal counsel in order to effectuate or evidence the transactions contemplated hereby.If agreed to by the parties, the Closing may take place through the exchange of documents (other than the exchange of stock certificates) by fax, email and/or express courier.At the Closing, the Exchange Shares shall be issued in the names and denominations provided by APlus. 1.5Standstill. (a)Until the earlier of the Closing or June 1, 2009 (the “No Shop Period”), neither APlus nor the APlus Holders will (i) solicit or encourage any offer or enter into any agreement or other understanding, whether written or oral, for the sale, transfer or other disposition of any capital stock or assets of APlus to or with any other entity or person, except as contemplated by the Transaction, other than sales of goods and services by APlus in the ordinary course of its business; (ii) entertain or pursue any unsolicited communication, offer or proposal for any such sale, transfer or other disposition; or (iii) furnish to any person or entity (other than SPI, and its authorized agents and representatives) any nonpublic information concerning APlus r its business, financial affairs or prospects for the purpose or with the intent of permitting such person or entity to evaluate a possible acquisition of any capital stock or assets of APlus.If either APlus or any of the APlus Holders shall receive any unsolicited communication or offer, APlus or the APlus Holders, as applicable, shall immediately notify SPI of the receipt of such communication or offer. 2 (b)During the No-Shop Period, SPI will not (i) solicit or encourage any offer or enter into any agreement or other understanding, whether written or oral, for the sale, transfer or other disposition of any capital stock or assets of SPI to or with any other entity or person, except as contemplated herein, other than sales of goods and services by SPI in the ordinary course of its business; (ii) entertain or pursue any unsolicited communication, offer or proposal for any such sale, transfer or other disposition; or (iii) furnish to any person or entity (other than APlus, and its authorized agents and representatives) any nonpublic information concerning SPI or its business, financial affairs or prospects for the purpose or with the intent of permitting such person or entity to evaluate a possible acquisition of any capital stock or assets of SPI.If either SPI or any of SPI’s stockholders shall receive any unsolicited communication or offer, SPI or such SPI stockholder, as applicable, shall immediately notify APlus of the receipt of such communication or offer. ARTICLE
